United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, El Toro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-743
Issued: September 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 18, 2014 appellant, through counsel, filed a timely appeal from the
November 18, 2013 nonmerit decision of the Office of Workers’ Compensation Programs
denying his request for merit review. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit
decision. Because more than 180 days elapsed from issuance of the last merit decision of OWCP
on November 16, 2011 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of the case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

At the time the present appeal was filed, appellant, through counsel, requested an oral argument with the Board;
however, in a June 11, 2014 letter, the oral argument request was withdrawn.

FACTUAL HISTORY
In July 1991, OWCP accepted that appellant, then a 37-year-old environmental
protections specialist, sustained an anxiety disorder and an episode of Xanax dependency,
resolved. Appellant claimed that he sustained stress due to the duties of his job, including
dealing with the management of hazardous waste. He stopped work on July 2, 1990 and later
returned to light-duty work.
Appellant subsequently claimed that his angina was aggravated by his accepted anxiety
disorder. On June 23, 1996 OWCP accepted the consequential condition of aggravation of
angina decubitus. In mid-2003, appellant had a heart attack and, in August 2003, he underwent
triple bypass surgery. In late 2007, he sustained a second heart attack and in November 2007
and January 2008 he underwent additional surgical procedures, including a left heart
catheterization and stent of the saphenous vein graft. Appellant claimed that his 2003 and 2007
heart attacks were related to his accepted work conditions.3
In a February 6, 2009 decision, OWCP denied appellant’s claim finding that he did not
submit sufficient medical evidence to establish that his heart attacks in 2003 and 2007 were due
to his accepted conditions. In a June 4, 2009 decision, it denied modification of the February 6,
2009 decision.
In a decision dated May 7, 2010,4 the Board affirmed OWCP’s February 6 and June 4,
2009 decisions, finding that the March 10, 2008 report of Dr. David H.S. Iansmith, an attending
Board-certified cardiologist, and the March 17, 2009 report of Dr. Frank A. McGrew, III, an
attending Board-certified cardiologist, did not establish that appellant’s heart attacks in 2003 and
2007 were due to his accepted conditions.5 The Board noted that Dr. Matthew Smolin, a Boardcertified cardiologist serving as an OWCP referral physician, determined in August 12 and
December 3, 2008 reports that appellant’s accepted work conditions did not contribute to his
heart attacks.
In a February 2, 2011 letter, Dr. McGrew noted that appellant had been under his care
since February 2009. He briefly described appellant’s 2003 and 2007 heart attacks and stated:
“Based on the affidavit included in [appellant’s] chart describing his job
description with the [employing establishment] at the time of the above
mentioned cardiac events it is certainly possible that the responsibilities described
were stress inducing in [his] case and a contributing factor to his health.”

3

Appellant was not working for the employing establishment at the time of his 2003 and 2007 heart attacks.

4

Docket No. 09-1864 (issued May 7, 2010).

5

In his March 17, 2009 report, Dr. McGrew mentioned appellant’s 2003 and 2007 heart procedures and noted
that he was a new patient under his care for coronary arterial disease. He stated, “In my opinion [appellant’s]
anxiety disorder has a major impact on his heart. Also, his heart attacks are related to his anxiety disorder which
was documented by his previous cardiologist, Dr. Iansmith as well.”

2

Dr. McGrew noted that, in addition to his current cardiac diagnosis of hypertension,
hyperlipidemia and coronary artery disease, appellant also was under psychiatric care for a long
history of anxiety disorder which frequently increased his episodes of angina. He stated:
“After reviewing [appellant’s] previous medical reports as well as my own
observations since he has been in my care, it is my opinion that [his] angina
pectoris and anxiety disorder are related and were contributing factors to [his]
2003 and 2007 myocardial infarctions. His worsening anxiety continues to be a
risk for future cardiac events.”
In a January 28, 2011 report, Dr. Robert Buchalter, an attending Board-certified
psychiatrist, stated that appellant had generalized anxiety disorder with panic episodes and
obsessive-compulsive traits. He noted that appellant’s injury-related condition was still
medically present and disabling. In a January 28, 2011 letter, Dr. Buchalter stated: “In my
opinion, [appellant’s] anxiety disorder contributed to his heart attack.”
In a May 23, 2011 decision, OWCP denied appellant’s claim. It found that he did not
submit sufficient medical evidence to establish that he sustained heart attacks in 2003 and 2007
due to his accepted work conditions. OWCP found that the medical evidence from Dr. McGrew
and Dr. Buchalter did not provide a rationalized medical opinion on how appellant’s 2003 and
2007 heart attacks were work related.
In a June 21, 2011 report, Dr. McGrew stated that appellant had myocardial infarctions in
2003 and 2007 and noted that he had a stress anxiety disorder, which aggravated and increased
his episodes of angina. He noted that appellant attempted to return to work for a short time in
2002 and 2003 in the private car sales industry and despite coronary high risk, this employment
increased his high blood pressure. Dr. McGrew stated: “In June 2003, [appellant’s] house
burned down. This would certainly aggravate angina and induce a heart attack and it did so in
his case of 2003.” At that time, appellant’s accepted conditions were stress reaction disorder,
drug dependency and aggravation of angina. Dr. McGrew indicated that appellant wanted to
return to work, but that these conditions prevented him from doing so. He referenced his
February 2, 2011 report and stated:
“[B]ased on the affidavit of [appellant’s] job description with the [employing
establishment], that aspect of his job responsibilities described were [sic] stress
inducing in [his] case [and] are still contributing factors to his health….”
***
“[Appellant] will suffer from this at work or no work[-]related factors or
stressors.”
In a decision dated November 16, 2011, OWCP affirmed its May 23, 2011 decision
finding that appellant did not submit rationalized medical evidence to support his claim. It found
that the June 21, 2011 report of Dr. McGrew did not establish that the heart attacks in 2003 and
2007 were work related.

3

In a decision dated February 15, 2013,6 the Board affirmed OWCP’s November 16, 2011
decision, finding that appellant did not submit sufficient medical evidence to establish that he
sustained heart attacks in 2003 and 2007 due to his accepted conditions. It found that the
medical evidence from Dr. McGrew did not provide adequate medical rationale on the issue of
causal relationship.
In a November 5, 2013 letter received on November 11, 2013, appellant, through counsel,
requested reconsideration of his claim. Counsel submitted a new report from Dr. McGrew dated
October 30, 2013. Dr. McGrew stated that he hoped that his report would assist appellant in
showing that his heart attacks in 2003 and 2007 were related to his accepted work-related
condition of aggravation of angina decubitus. He understood that, in federal workers’
compensation cases, an accident or condition must contribute to the development of an additional
condition in order to be related. Dr. McGrew noted that an additional condition can be related as
an accepted condition even if the accident or the accepted condition is not the sole cause or
primary cause of the secondary condition, which in this case was appellant’s heart attacks. By
that standard, appellant’s accepted condition of aggravation of angina was a contributing factor
in the development and occurrence of his heart attacks. Dr. McGrew stated that, to clarify his
previous opinions, the fact that an aggravation of angina had been accepted meant that it had
been accepted that appellant would have increased angina attacks in the future, whether he was
employed or not. He indicated that the high stress level of appellant’s job (including handling
drug interdiction, monitoring large shipments of gold and working on the case of the siege at
Waco, TX) would involve increased blood pressure as well as other physiological symptoms
which eventually formed the basis for the accepted aggravation. Dr. McGrew stated that, once
this type of aggravation began, there was no basis for asserting that the aggravation would
simply go away. He stated:
“[Appellant] also suffers a continuing anxiety reaction which necessarily
continue[s] to aggravate and compromise his cardiovascular condition, thus the
aggravation of angina continued indefinitely. Although I have previously
mentioned catastrophic events in [appellant’s] life such as his house burning
down, which may have played a part in increasing anxiety even further, thus
putting additional stressors on his cardiovascular system; such an event in and of
itself would only be one factor in a myriad of many, along with his continuing
aggravation of angina, in causing the perfect storm necessary to initiate a heart
attack. [Appellant’s] increased blood pressure due to stress, a restriction in his
coronary vessels unable to manage the pressure of the blood, ultimately lead to an
infarction.
“The important consideration, which I understand is not mirrored by Dr. Smolin,
is that [appellant’s] cardiovascular system has been compromised significantly by
his aggravation of angina, that his aggravation continues unabated and this
condition, by itself, is a competent producing cause of further deterioration of his
cardiac condition. If [appellant’s] cardiac condition continues to decline,

6

Docket No. 12-906 (issued February 15, 2013).

4

certainly within a reasonable medical probability, his angina will be a significant
cause of the deterioration and/or further a cardiac incident.”
In a November 18, 2013 decision, OWCP denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a). It found that Dr. McGrew’s October 30,
2013 report was similar to his previously submitted reports of record.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,7
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.8 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.9 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.10 The Board has held that the submission of evidence
or argument which repeats or duplicates evidence or argument already in the case record11 and the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.12
ANALYSIS
OWCP issued a merit decision on November 16, 2011 which denied appellant’s claim
that his heart attacks in 2003 and 2007 were related to his accepted work conditions.13 Appellant
requested reconsideration of this decision on November 11, 2013.
As noted above, the Board does not have jurisdiction over an OWCP merit decision. The
issue presented on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim. In his
application for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. He did not advance a new and relevant legal argument.
7

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
8

20 C.F.R. § 10.606(b)(2).

9

Id. at § 10.607(a).

10

Id. at § 10.608(b).

11

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

12

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

13

OWCP accepted that appellant sustained an anxiety disorder, an episode of Xanax dependency and the
consequential condition of aggravation of angina decubitus.

5

In support of his reconsideration request, appellant submitted an October 30, 2013 report
of Dr. McGrew, an attending Board-certified cardiologist. The Board finds that this constitutes
new and relevant evidence which requires OWCP to reopen appellant’s claim for a merit
review.14
In his October 30, 2013 report, Dr. McGrew indicated that a given work-related condition
needed only to partially contribute to an additional condition for that additional condition to be
considered work related. He stated that, by this standard, appellant’s accepted condition of
aggravation of angina was a contributing factor in the development and occurrence of his heart
attacks in 2003 and 2007. Dr. McGrew noted that, to clarify his previous opinions, the fact that
aggravation of angina had been accepted meant that it had been accepted that appellant would
have increased angina attacks in the future, whether he was employed or not. He indicated that
the high stress level of appellant’s job (including handling drug interdiction, monitoring large
shipments of gold and working on the case of the siege at Waco, TX) would involve increased
blood pressure as well as other physiological symptoms that eventually formed the basis for the
accepted aggravation. Dr. McGrew stated that, once this type of aggravation began, there was no
basis for asserting that the aggravation would simply go away. He noted that he had previously
mentioned other stressors such as appellant’s house burning down, but indicated that “such an
event in and of itself would only be one factor in a myriad of many, along with his continuing
aggravation of angina, in causing the perfect storm necessary to initiate a heart attack.”
In its November 18, 2013 decision, OWCP denied appellant’s reconsideration request
indicating that Dr. McGrew’s October 30, 2013 report was similar to his previously submitted
reports which were reviewed by OWCP and deemed insufficient to meet appellant’s burden of
proof. The Board notes, however, that the October 30, 2013 report of Dr. McGrew contains
significantly greater relevant medical discussion than his previously submitted reports with
respect to the relevant issue of this case, i.e., whether appellant’s heart attacks in 2003 and 2007
were related to his accepted work conditions. For example, in his March 17, 2009 report,
Dr. McGrew made a conclusory statement on causal relationship, without further elaboration,
when he stated, “In my opinion [appellant’s] anxiety disorder has a major impact on his heart.
Also, his heart attacks are related to his anxiety disorder which was documented by his previous
cardiologist….” In his February 2, 2011 report, he indicated that it was “certainly possible” that
appellant’s work stress was “a contributing factor to his health.” Dr. McGrew again made a
conclusory statement on causal relationship when he stated, “[I]t is my opinion that [appellant’s]
angina pectoris and anxiety disorder are related and were contributing factors to [his] 2003 and
2007 myocardial infarctions.” In a portion of his June 21, 2011 report, he indicated that
appellant’s 2003 heart attack was induced by the nonwork factor of his house burning down. In
another portion of the report, Dr. McGrew posited that appellant’s work duties contributed to his
health without clearly indicating whether a work-related condition contributed to his heart
attacks in 2003 and 2007.15

14

See D.M., Docket No. 10-1844 (issued May 10, 2011); Kenneth R. Mroczkowski, 40 ECAB 855 (1989).

15

The Board also notes that the October 30, 2013 report of Dr. McGrew also contains greater relevant medical
discussion than the previously submitted reports of appellant’s other attending physicians.

6

Therefore, the case is remanded to OWCP in order to conduct a proper merit review of
appellant’s claim pursuant to 5 U.S.C. § 8128(a). In conjunction with conducting this merit
review, OWCP shall issue an appropriate merit decision regarding his claim that his heart attacks
in 2003 and 2007 were related to his accepted work conditions.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a). The case is remanded to OWCP for
further development.
ORDER
IT IS HEREBY ORDERED THAT the November 18, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: September 11, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

